Citation Nr: 1020244	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1953 to June 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that in June 2008, the RO granted service 
connection for PTSD and assigned an evaluation of 30 percent 
disabling.  Later that same month, the appellant submitted a 
Notice of Disagreement (NOD).  In the NOD, he requested that 
the necessary forms to request a Board hearing be forwarded 
to him.  The Board notes that the record does not contain a 
VA Form 9.  However, in January 2009, the RO sent the 
appellant a VA-Form 9 as an enclosure to the Statement of the 
Case notification letter.  Therefore, as the appellant has 
been provided with the necessary paperwork to request a 
hearing and he has not done so, the Board finds that a 
hearing has not been requested in the present case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

After a review of the claim file the Board finds that an 
examination is necessary in order to accurately assess the 
severity of the appellant's PTSD.  The Board acknowledges 
that a VA examination was performed in April 2008 and that 
subsequent treatment records are of record.  However, the 
appellant has submitted a private psychiatric evaluation of 
March 2010 which indicates that his condition has worsened 
since his last examination.  Indeed, the private psychiatrist 
has characterized the appellant's symptoms as serious, which 
appear to reflect a worsening of PTSD.  Therefore, the Board 
finds that he should be afforded a new VA examination to 
properly assess the current level of severity of his service 
connected PTSD.

Finally, the Board notes that the private psychiatric 
evaluation of March 2010 notes a diagnosis of major 
depressive disorder in addition to PTSD.  However, the April 
2008 VA examiner stated that the appellant's depressive 
symptoms were part of his PTSD and did not warrant a separate 
diagnosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Arrange for a psychiatric examination 
to determine the current level of 
severity of the appellant's PTSD.  All 
necessary tests should be conducted.  
The examiner should comment on the 
extent to which the appellant is 
socially and occupationally impaired 
due to PTSD.  The appellant's Global 
Assessment of Functioning (GAF) score 
should be noted.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


